DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Ohta et al., (US 2020/0373045) in view of Shigemoto et al. (US 6,471,786), and further in view of Kojima et al. (US 2019/0013123) not disclosing or suggesting, novel features of claims 1-6, 8-15, 17 and 18 as detailed below have been considered and are persuasive.
Allowable Subject Matter
Claims 1-6, 8-15, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a coil component comprising: 
a body in which a coil portion is disposed; and 
external electrodes connected to the coil portion, 
wherein the body includes metal particles formed of an Fe-based alloy, 
the Fe-based alloy has one peak or two peaks in a differential scanning calorimetry (DSC) graph, and when the Fe-based alloy has the two peaks, a primary peak is smaller than a secondary peak, where the primary peak is at a lower temperature than the secondary peak, and 
the Fe-based alloy has the one peak in a differential scanning calorimetry (DSC) graph within a range from 600°C to 800°C without a peak less than 600°C.  (Emphasis added).

Claims 2-6, 8 and 9 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 10 recites, an Fe-based alloy represented by a composition formula of 
Fe(100-a-x-y-z-p-q)COaSixByMzCupPq in which 0<=a<=0.5, 2<=x<=17, 6<=y<=15, 0<z<=5, 0.5<=p<=1.5, 0<=q<=8, and M is at least one element selected from the group consisting of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, and W, 
wherein the Fe-based alloy has one peak or two peaks in a differential scanning calorimetry (DSC) graph, and 
the Fe-based alloy has the one peak in a differential scanning calorimetry (DSC) graph within a range from 600°C to 800°C without a peak less than 600°C.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 11-15, 17 and 18 are allowed because each claim is directly or indirectly dependent of independent Claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MALCOLM BARNES/
Examiner, Art Unit 2837
11/06/2021


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837